DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claim 33-44, 46 and 48 in the reply filed on March 17, 2021 is acknowledged.  The traversal is on the ground(s) that “…Samoto does not disclose or suggest a common technical feature of the pending claims, e g., a “processed, solid soya protein product derived from soya bean meal (SBM), comprising protein in an amount of 65-75 % by weight of dry matter, having a protein to potassium weight ratio of about 50:1 or greater and a dry matter content of about 90 % by weight or greater, wherein the product is substantially free of sodium, and wherein about 65 % by weight or greater of the indigestible oligosaccharide content of the SBM has been removed.” For instance, Samoto fails to disclose that “the product is substantially free of sodium”; instead its process includes neutralizing an acid-insoluble product using sodium hydroxide. See Samoto, paragraph [0054], Examples 1-2. Applicant therefore requests reconsideration and withdrawal of the Restriction Requirement…”.
This is not found persuasive because This is not found persuasive because the instant claim recites “…substantially free of sodium…” in claim 33, wherein “substantially free” is a relative term, in other words, the term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, Group I, claim 27-32 and claim 45 (due to Applicant’s amendment, submitted on March 17, 2021, claim 45 is under Group I) and Group IV, claim 47, does not exclude the use of using sodium in the claimed process.
The requirement is still deemed proper and is therefore made FINAL.
Claim 27-32, 45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 17, 2021.
Application Status
Claim 33-44, 46 and 48 are under examination.
Claim 27-32, 45 and 47 are withdrawn from examination.
Claim 1-26 are cancelled.
Claim33-44, 46 and 48 are rejected.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because is not in the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially free of sodium" in claim 33 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 34-44, 46 and 48 are also rejected since the claims are depended upon rejected claim 33. 
Claim 41 recites the limitation "the original potassium content" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the original magnesium content" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the amounts of calcium and copper" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially unchanged" in claim 41, line 7 is a relative term which renders the claim indefinite.  The term "substantially unchanged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 44 recites the limitation "the amount of iron" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the iron content" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-35, 38-44 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Preeti Singh et al. (Ref. U, Functional and Edible Uses of Soy Protein Products, 2008).
Regarding claim 33 and 34
Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, wherein the endpoint of 0.1% corresponds to a protein to potassium ratio of 70:0.1 (700:1), which is in range with the cited range of about 50:1 or greater. Singh discloses the soy protein concentrates with 0.002 to 1.2% of sodium, wherein Singh’s sodium amounts are considered substantially free of sodium as much as Applicant’s. Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates; which is in range with the cited range of about 65% by weight or greater of indigestible oligosaccharide content of soya bean material has been removed. With respect to claim 34, soybean flakes are obtained from sources, soybean (beans). 
Regarding claim 35, Singh discloses the soy protein concentrates (processed, solid soya protein product)  with 0.1 to 2.4% (pg. 16, Table 4) of the potassium, wherein the endpoint of 0.1% corresponds to a protein to potassium ratio of 70:0.1 (700:1), which is in range with the cited range of about 55:1 or greater.
Regarding claim 38, Singh discloses the soy protein concentrates (processed, solid soya protein product) with 0.3% (pg. 16, Table 4) of magnesium which is in range with the cited range of about 0.3% or less by weight.
Regarding claim 39 and 40, Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates (processed, solid soya protein product). Singh’s range encompasses zero amount the oligosaccharides, including the indigestible oligosaccharides is in range with the cited range of claim 39 and 40. 
Regarding claim 41
Regarding claim 42, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains zinc amount (pg. 16, Table 4) which is in range with the cited range. 
Regarding claim 43, Singh discloses a high concentration of isoflavones is up to 1g/kg (1 ppm) or 0.1% in the soy protein concentrates (processed, solid soya protein product) (Abstract). 
Regarding claim 44, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains iron with an endpoint 0.02% (pg. 16, Table 4) which is 200% by weight greater than the defatted soy flour (soya bean meal) in amount of 0.01%, and is in range with the cited amount. 
Regarding claim 48, Singh discloses adding 1% of the soy protein concentrates (processed, solid soya protein product) to yogurt (food product) (pg. 24, col. 2, first paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 36, 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Preeti Singh et al. (Ref. U, Functional and Edible Uses of Soy Protein Products, 2008).
Regarding claim 36 and 37, Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited ranges of claim 36 and 37. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 46, Singh discloses the soy protein concentrates (processed, solid soya protein product) with functional property including water absorption uptake (p. 19, Table 7, pg. 20, col. 2, first full paragraph). Singh does not explicitly discloses the cited water holding capacity as in claim 46; however it would have been obvious to one of ordinary skill in the art to include the cited water holding capacity in Singh’s soy protein concentrates since Singh clearly teaches the soy protein concentrates in multiple food systems varying different desired textures (Table 7, pg. 20-25). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792